FILED
                                                                         14-1010
                                                                         1/7/2015 5:32:53 PM
                                                                         tex-3689270
                                                                         SUPREME COURT OF TEXAS
                                                                         BLAKE A. HAWTHORNE, CLERK

                                  NO. 14-1010


                   IN THE SUPREME COURT OF TEXAS


           CRYSTAL CLEAR WATER SUPPLY CORPORATION

                                    Petitioner,

                                        vs.

   TEXAS GENERAL LAND OFFICE AND TEXAS COMMISSION ON
                ENVIRONMENTAL QUALITY

                                  Respondents.


           Petitioner’s Unopposed Second Motion for Extension of
                        Time to File Petition for Review


TO THE HONORABLE SUPREME COURT OF TEXAS:

      Petitioner Crystal Clear Water Supply Corporation (“Crystal Clear”) files this

Unopposed Second Motion for Extension of Time to File Petition for Review

pursuant to Texas Rules of Appellate Procedure 53.7(f) and 10.5(b) and in support

thereof would respectfully show the Court as follows:

      1.    Crystal Clear is the Petitioner. Texas General Land Office (“GLO”) and

Texas Commission on Environmental Quality (“TCEQ”) are the Respondents.

      2.    This case is on appeal from the Third Court of Appeals in Austin, Texas.

The style and number of the case in the Court of Appeals was: Court of Appeals
Number: 03-13-00528-CV; Trial Court Case Number: D-1-GN-12-000305; Texas

General Land Office and Texas Commission on Environmental Quality, Appellants/

Cross-Appellees vs. Crystal Clear Water Supply Corporation, Appellee/

Cross-Appellant

      3.     The Court of Appeals issued its opinion on August 22, 2014 and ruled

on Crystal Clear’s timely filed Motion for Rehearing and Motion for Rehearing En

Banc on October 28, 2014.

      4.     Pursuant to Tex. R. App. P. 10.5(b) and 53.7(f), the Court may extend

the time for a party to file a petition for review.

      5.     Crystal Clear’s present deadline for filing its petition for review is

January 9, 2014. The deadline for filing a motion to extend the deadline for filing

Crystal Clear’s petition for review is January 24, 2015. This motion to extend the

deadline for filing Crystal Clear’s petition for review is filed within both the deadline

for filing the petition for review and the deadline for filing a motion to extend time

for filing the petition for review.

      6.     Crystal Clear respectfully requests an additional fourteen days to file its

petition for review, extending the time for that filing to January 23, 2015.

      7.     This is Crystal Clear’s second request for an extension of time in which

to file its petition for review. This request is unopposed by the parties to the case.


                                            2
      8.     The facts relied upon by Crystal Clear to explain its need for an

extension of time in which to file its petition for review are as follows:

      This is a complex case involving extensive briefing at the Court of Appeals.

In order to properly prepare the petition for review in this matter, Crystal Clear

respectfully requests an additional fourteen days in which to submit that petition for

review.

      9.     For the above and foregoing reasons, Crystal Clear respectfully requests

a fourteen (14) day extension of time, extending Crystal Clear’s deadline for filing

a petition for review until January 23, 2015.

      10.     This motion is not sought for purposes of delay, but rather, so that

justice may be done.

      WHEREFORE, PREMISES CONSIDERED, Petitioner Crystal Clear

respectfully requests and prays that this Court extend the filing time for the

Petitioner’s petition for review by granting an extension of fourteen (14) days and fix

such date of filing on the 23rd day of January, 2015.




                                           3
Respectfully submitted,

THE TERRILL FIRM, P.C.



By: /s/ Scott R. Shoemaker______________
      Paul M. Terrill III
      State Bar No. 00785094
      Scott R. Shoemaker
      State Bar No. 24046836
      810 W. 10th St.
      Austin, Texas 78701
      (512) 474-9100
      (512) 474-9888 (fax)
      pterrill@terrill-law.com
      sshoemaker@terrill-law.com

      G. Alan Waldrop
      State Bar No. 20685700
      The Waldrop Firm
      810 West 10th Street
      Austin, Texas 78701
      (512) 982-9950
      (512) 474-9888 (fax)
      awaldrop@awaldroplaw.com

ATTORNEYS FOR PETITIONER




  4
                         CERTIFICATE OF CONFERENCE

      Pursuant to Texas Rule of Appellate Procedure 10.1, counsel for Crystal Clear,
Scott Shoemaker, conferred with Mark Walters, counsel for TCEQ, and Broadus
Spivey and Ken Ramirez, counsel for GLO. Counsel advised that this motion was
unopposed.

                                       /s/ Scott R. Shoemaker______________
                                      Scott R. Shoemaker

                         CERTIFICATE OF SERVICE

      I hereby CERTIFY that on January 7, 2015, a true and complete copy of the
above was sent to the counsel of record via e-service or other electronic means:

Ken Ramirez                                  Courtesy Copy sent via first-class mail
LAW OFFICES OF KEN RAMIREZ
111 Congress Avenue, Ste 400
Austin, TX 78701

Broadus A. Spivey
LAW OFFICES OF
BROADUS A SPIVEY, PC
48 East Avenue
Austin, TX 78701

ATTORNEYS FOR TEXAS GENERAL LAND OFFICE

Mark Walters
Priscilla Hubenak
Assistant Attorney General
Environmental Protection and Admin. Law Division
MC-018-1
P.O. Box 12548
Austin, TX 78711-2548
ATTORNEYS FOR TCEQ
                                    /s/ Scott R. Shoemaker
                                   Scott R. Shoemaker

                                         5